Case: 19-30519      Document: 00515301742        Page: 1     Date Filed: 02/07/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                     No. 19-30519
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 7, 2020
In the Matter of: ORACLE OIL, L.L.C.,
                                                                          Lyle W. Cayce
                                                                               Clerk
             Debtor.

ORACLE OIL, L.L.C.,

              Appellant,

versus

EPI CONSULTANTS, A Division of Cudd Pressure Control, Incorporated,

              Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:18-CV-3674




Before JOLLY, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*

      Plaintiff Oracle Oil, L.L.C., solely owned by Robert Brooks, operated an



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-30519     Document: 00515301742     Page: 2   Date Filed: 02/07/2020



                                  No. 19-30519
oil well. As debtor in this bankruptcy proceeding, Oracle seeks damages from
EPI Consultants for alleged breach of contract and negligence in connection
with EPI’s consulting services on the well. Oracle alleges that, because of EPI’s
actions, Oracle suffered expenses and loss of future profits from the well.

      EPI avers that Oracle cannot establish that it is entitled to any damages.
EPI contends that Brooks’s other companies—not Oracle—paid all invoices for
the well’s expenses. But Oracle claims that Brooks, through oral contracts
with himself acting on behalf of his companies, directed the payments on the
understanding that Oracle would be obligated to reimburse the other compan-
ies. EPI points out that Louisiana law requires that, in addition to Brooks’s
testimony, Oracle must present “corroborating evidence” that the contract
existed; Oracle has provided none.

      EPI moved for summary judgment. Concluding that Oracle could not
establish that it had sustained damages, the district court granted the motion.
We have examined the briefs, the applicable law, and pertinent parts of the
record and have heard the oral arguments of counsel. The district court prop-
erly granted summary judgment as explained primarily in its comprehensive
Order and Reasons entered on June 6, 2019. The judgment is AFFIRMED,
essentially for the reasons set forth in that order.




                                        2